Case 3:18-cv-00966-SMY-MAB Document 117 Filed 04/12/19 Page 1 of 8 Page ID #1191



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS
                               EAST ST. LOUIS DIVISION

 CATHERINE ALEXANDER,                   )
                                        )
             Plaintiff,                 )
                                        )
      -vs-                              )
                                        )
 TAKE-TWO INTERACTIVE SOFTWARE, INC., )
 2K GAMES, INC.; 2K SPORTS, INC.; WORLD )                Case No. 3:18-cv-966-SMY-MAB
 WRESTLING ENTERTAINMENT, INC.;         )
 VISUAL CONCEPTS ENTERTAINMENT;         )
 YUKE’S CO., LTD.; AND YUKE’S LA, INC., )
                                        )
                                        )
             Defendants.                )

              JOINT MOTION TO CONTINUE PRESUMPTIVE TRIAL DATE

         Plaintiff Catherine Alexander (“Plaintiff”) and Defendants Take-Two Interactive

  Software, Inc., 2K Games, Inc., 2K Sports, Inc., Visual Concepts Entertainment (“Take-Two

  Defendants”), World Wrestling Entertainment, Inc., Yuke’s Co., Ltd., and Yuke’s LA, Inc.

  (collectively “Defendants,” and together with Plaintiff, the “Parties”), by and through their

  attorneys, hereby jointly move this Court to continue the trial date in this litigation to a date of

  the Court’s convenience in April 2020. In support of this motion, the Parties state as follows:

  Procedural Background

         1.      Since the inception of this case, counsel for Plaintiff and Defendants have been

  working cooperatively and efficiently.

         2.      On April 17, 2018, Plaintiff initiated the present action against Defendants,

  alleging one count of copyright infringement. Dkt. No. 1. The case was assigned to Chief Judge

  Reagan the following day. See Dkt. No. 13.
Case 3:18-cv-00966-SMY-MAB Document 117 Filed 04/12/19 Page 2 of 8 Page ID #1192



         3.      On May 15, 2018, the Court entered an order assigning this case to CJRA Track

  B, setting a presumptive jury trial date of May 13, 2019 and final pretrial conference for May 3,

  2019. See Dkt. No. 39.

         4.      The Parties participated in a scheduling conference before Magistrate Judge

  Wilkerson on July 12, 2018, see Dkt. No. 53, and on August 7, 2018, the Court entered a

  scheduling order under which discovery would be completed by January 7, 2019, and dispositive

  motions filed by January 21, 2019. See Dkt. No. 54.

  Pending Motions

         5.      Defendants moved to dismiss Plaintiff’s Complaint pursuant to Federal Rules of

  Civil Procedure 12(b)(2) and 12(b)(6) on July 9, 2018. See Dkt. Nos. 49–52. Plaintiff filed her

  opposition on August 8, 2018. Dkt. No. 57.

         6.      Plaintiff then moved for leave to file an amended complaint, and on October 2,

  2018, Plaintiff filed her Amended Complaint in this action, to which Defendants consented. See

  Dkt. Nos. 65, 73, 76. In light of the Amended Complaint, the Court dismissed as moot

  Defendants’ initial motions to dismiss. See Dkt. No. 93.

         7.      On October 23, 2018, however, all Defendants moved to dismiss Plaintiff’s

  copyright infringement claim in her Amended Complaint pursuant to Federal Rule of Civil

  Procedure 12(b)(6), see Dkt. Nos. 89–90, and Defendants Yuke’s Co., Ltd., Yuke’s LA, Inc., and

  World Wrestling Entertainment, Inc. (“Jurisdictional Defendants”) moved to dismiss the

  Amended Complaint on the additional ground that they are not subject to personal jurisdiction

  pursuant to Rule 12(b)(2). See Dkt. Nos. 89–92. Plaintiff filed her opposition to the Defendants’

  motion to dismiss and the Jurisdictional Defendants’ motion to dismiss on November 21, 2018.

  Dkt. No. 97. These motions to dismiss are fully briefed and currently pending.



                                                  2
Case 3:18-cv-00966-SMY-MAB Document 117 Filed 04/12/19 Page 3 of 8 Page ID #1193



         8.      Jurisdictional Defendants also moved to stay discovery in light of the pending

  motions to dismiss. See Dkt. No. 78. Plaintiff filed her opposition on October 25, 2018. Dkt.

  No. 94. The motion to stay is also fully briefed and currently pending.

         9.      The Parties began discovery, but due to the Defendants’ pending motions, certain

  other discovery-related issues, and scheduling conflicts over the holiday season, on December 5,

  2018, the Parties jointly requested that the Court enter a revised scheduling order, providing

  additional time for the completion of discovery and adjourning the trial to a later date agreeable

  to the Court. See Dkt. No. 103. That motion is currently pending.

         10.     The Parties were scheduled for a settlement hearing before Chief Judge Reagan

  on Tuesday, March 26, 2019, during which they intended to raise the three pending motions and

  the case schedule, and in particular, request that the Court postpone the presumptive trial date to

  a later period. On March 22, 2019, however, Judge Reagan cancelled the settlement hearing.

  See Dkt. No. 113.

  The Trial in this Litigation Should Be Continued

         11.     Following Chief Judge Reagan’s retirement, this case was reassigned on April 1,

  2019. See Dkt. No. 114. On April 4, 2019, the Court entered an order resetting the presumptive

  trial date for the original date of May 13, 2019. Dkt. No. 115.

         12.     The Parties agree that an extension of the trial date to April 2020 would be

  beneficial to all Parties for numerous reasons. First, an extension would give the Court time to

  consider and rule on the pending motions to dismiss, which will provide guidance as to both the

  scope of the case and whether Jurisdictional Defendants are even subject to jurisdiction before

  the Court.




                                                   3
Case 3:18-cv-00966-SMY-MAB Document 117 Filed 04/12/19 Page 4 of 8 Page ID #1194



         13.     Second, because their motions to dismiss remain pending, none of the Defendants

  have yet filed an answer to Plaintiff’s Amended Complaint. Continuing the trial date to April

  2020 will enable the Defendants to answer, to the extent they remain in the case, and give

  Plaintiff sufficient time to review Defendants’ responses to her allegations, consider whether

  additional discovery is needed, and ultimately prepare for trial.

         14.     Third, the Parties have not yet finished discovery. While most written discovery

  has been served, one deposition has been taken (the deposition of Plaintiff), and ten expert

  reports have been exchanged, the Parties need to complete documentary discovery and schedule

  the remaining depositions of fact and expert witnesses. However, the Parties note that

  Jurisdictional Defendants have not yet engaged in substantive discovery to the same extent as the

  Take-Two Defendants in light of their pending motions to dismiss and motion to stay.

  Continuing the trial date will permit Jurisdictional Defendants to complete written discovery,

  document production, and outstanding depositions, if necessary.

         15.     Fourth, continuing the trial date to April 2020 would provide time for the Parties

  to file and the Court to consider potential dispositive motions, including motions for summary

  judgment, and any other pre-trial motions.

         16.     Finally, an April 2020 trial date would avoid conflicts with several previously

  scheduled events during the fall of 2019. This includes two multi-week trials scheduled during

  that period for counsel for Take-Two. In addition, Take-Two Defendants’ lead counsel, Dale

  Cendali, teaches a fall semester class at Harvard Law School, requiring her to be in Cambridge,

  Massachusetts each week during the fall. It would also avoid any conflicts during the holiday

  season. In addition, Plaintiff’s lead counsel has four week- or multi-week long trials scheduled




                                                   4
Case 3:18-cv-00966-SMY-MAB Document 117 Filed 04/12/19 Page 5 of 8 Page ID #1195



  for the fall of 2019 as well as three week- or multi-week trials scheduled for the winter of

  2019/2020.

         17.     As a result of the foregoing, the Parties respectfully request that this Court

  continue the trial of this matter to April 2020, and permit the Parties to submit a revised

  scheduling order to the Court based on the Court’s selected trial date.

         WHEREFORE, Plaintiff and Defendants pray that this Court grant the Motion to

  Continue Presumptive Trial Date and enter an order scheduling this matter for trial in April 2020

  and any further relief this Court deems appropriate.




                                                   5
Case 3:18-cv-00966-SMY-MAB Document 117 Filed 04/12/19 Page 6 of 8 Page ID #1196



  Dated: April 12, 2019

  THE SIMON LAW FIRM, P.C.                  KIRKLAND & ELLIS LLP


  /s/ Anthony G. Simon (with consent)       /s/ Dale M. Cendali
  Anthony G. Simon, IL 6209056              Dale M. Cendali (admitted pro hac vice)
  Benjamin R. Askew, IL 6291366             Joshua L. Simmons (admitted pro hac vice)
  Anthony R. Friedman, IL 6299795           Kirkland & Ellis LLP
  The Simon Law Group, P.C.                 601 Lexington Avenue
  800 Market Street, Suite 1700             New York, New York 10022
  St. Louis, Missouri 63101                 Telephone: (212) 446-4800
  Telephone: (314) 241-2929                 Fax: (212) 446-4900
  Fax: (314) 241-2029                       dale.cendali@kirkland.com
  asimon@simonlawpc.com                     joshua.simmons@kirkland.com
  baskew@simonlawpc.com
  afriedman@simonlawpc.com                  Michael J. Nester (#02037211)
                                            Donovan Rose Nester P.C.
  R. Seth Crompton                          15 North 1st Street, Suite A
  The Holland Law Firm                      Belleville, Illinois 62220
  300 N. Tucker, Suite 801                  Telephone: (618) 212-6500
  St. Louis, Missouri 63101                 mnester@drnpc.com
  Telephone: (314) 241-8111
  Fax: (314) 241-5554                       Attorneys for Defendants 2K Games, Inc.,
  scrompton@allfela.com                     2K Sports, Inc., Take-Two Interactive
                                            Software, Inc., Visual Concepts
  Attorneys for Plaintiff Catherine         Entertainment, Yuke’s Co., Ltd., and
  Alexander                                 Yuke’s LA, Inc.



                                            K&L GATES LLP


                                            /s/ Jerry McDevitt (with consent)
                                            Jerry McDevitt (admitted pro hac vice)
                                            Curtis Krasik (admitted pro hac vice)
                                            K&L Gates LLP
                                            210 Sixth Avenue
                                            Pittsburgh, Pennsylvania 15222
                                            Telephone: (412) 355-8608
                                            jerry.mcdevitt@klgates.com
                                            curtis.krasik@klgates.com




                                        6
Case 3:18-cv-00966-SMY-MAB Document 117 Filed 04/12/19 Page 7 of 8 Page ID #1197



                                           Michael J. Nester (#02037211)
                                           Donovan Rose Nester P.C.
                                           15 North 1st Street, Suite A
                                           Belleville, Illinois 62220
                                           Telephone: (618) 212-6500
                                           mnester@drnpc.com

                                           Attorneys for Defendant World Wrestling
                                           Entertainment, Inc.




                                       7
Case 3:18-cv-00966-SMY-MAB Document 117 Filed 04/12/19 Page 8 of 8 Page ID #1198



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS
                               EAST ST. LOUIS DIVISION

 CATHERINE ALEXANDER,                   )
                                        )
             Plaintiff,                 )
                                        )
      -vs-                              )
                                        )
 TAKE-TWO INTERACTIVE SOFTWARE, INC., )
 2K GAMES, INC.; 2K SPORTS, INC.; WORLD )               Case No. 3:18-cv-966-SMY-MAB
 WRESTLING ENTERTAINMENT, INC.;         )
 VISUAL CONCEPTS ENTERTAINMENT;         )
 YUKE’S CO., LTD.; AND YUKE’S LA, INC., )
                                        )
                                        )
             Defendants.                )

                                  CERTIFICATE OF SERVICE

        I hereby certify that on April 12, 2019, I electronically filed the foregoing Joint Motion
  to Continue Presumptive Trial Date with the Clerk of the Court using the CM/ECF system,
  which will send notification of such filing to the following:

                    Anthony G. Simon              asimon@simonlawpc.com
                    Benjamin R. Askew             baskew@simonlawpc.com
                    Anthony R. Friedman           afriedman@simonlawpc.com
                    Carrie L. Roseman             croseman@simonlawpc.com
                    R. Seth Crompton              scrompton@allfela.com
                    Tracey Blasa                  tblasa@allfela.com
                    Jerry McDevitt                jerry.mcdevitt@klgates.com
                    Curtis Krasik                 curtis.krasik@klgates.com


                                           /s/ Dale M. Cendali
                                           Dale M. Cendali (admitted pro hac vice)
                                           Kirkland & Ellis LLP
                                           601 Lexington Avenue
                                           New York, New York 10022
                                           Telephone: (212) 446-4800
                                           dale.cendali@kirkland.com

                                           Attorney for Defendants 2K Games, Inc., 2K Sports, Inc.,
                                           Take-Two Interactive Software, Inc., Visual Concepts
                                           Entertainment, Yuke’s Co., Ltd., and Yuke’s LA, Inc.
